             Case 1:18-cv-01124-BAH Document 110 Filed 09/17/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA

    HELEN KRUKAS and ANDREA KUSHIM,                   Civil Action No. 1:18-cv-01124-BAH
    on behalf of themselves and all others
    similarly situated,
                                                      Chief Judge Beryl A. Howell
                Plaintiffs,
       v.
    AARP, INC.; AARP SERVICES INC.; and
    AARP INSURANCE PLAN,
                Defendants.

    PLAINTIFFS’ OMNIBUS CONSENT MOTION FOR LEAVE TO: (1) FILE CERTAIN
       CORRECTED DOCUMENTS AND EXHIBITS IN SUPPORT OF PLAINTIFFS’
    OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; (2) FILE
       UNREDACTED VERSIONS OF THESE DOCUMENTS UNDER SEAL; AND (3)
     PUBLICLY FILE VERSIONS OF PLAINTIFFS’ MEMORANDUM IN OPPOSITION
      AND ACCOMPANYING DOCUMENTS AND EXHIBITS WITH MORE LIMITED
                                REDACTIONS

            Plaintiffs, by and through their undersigned counsel, respectfully move this Court for

leave to file under seal corrected versions of Plaintiffs’ Statement of Additional Material Facts

and Counter-Statement of Genuine Issues (ECF No. 102), the Declaration of Jason S. Rathod in

Support of the Memorandum (ECF No. 105), and certain confidential exhibits to the Declaration,

namely Exhibits Q (ECF No. 105-10) and DD (ECF No. 105-23).1 Plaintiffs seek leave to

substitute corrected documents. Upon discovering the need for the corrections, counsel for

Plaintiffs contacted counsel for Defendants, identified the corrections needed, and inquired as to

their position. Defendants stated that they had no objection to the relief. Accordingly, good cause


1
 Redacted versions are attached hereto as Ex. 102 (Corrected - Redacted) and Ex. 105
(Corrected - Redacted). Exhibits Q and DD will be filed entirely under seal, the justification for
which is provided further below. Additionally, for the convenience of the Court and the parties,
Plaintiffs are submitting redlined copies of Plaintiffs’ Fact Statement and Declaration, showing
the changes made so that all amendments are readily identified. The redlined copies will be filed
under seal in the next docket entry as Ex. 102-A (Redlined) and 105-B (Redlined).
         Case 1:18-cv-01124-BAH Document 110 Filed 09/17/21 Page 2 of 6




exists, and the submission of the corrected documents is appropriate and warranted under the

circumstances.

       There is also good cause to file unredacted versions of these documents and exhibits

under seal as well as to maintain under seal several previously filed exhibits (all exhibits except

for Exhibits A, D, E, O, Z (redacted), CC, AAA, and CCC). Plaintiffs state that these documents

and exhibits contain confidential information adduced in discovery from documents designated

by Defendants and/or third party UnitedHealth Insurance Group as confidential under the

stipulated protective order (D.E. 33). Plaintiffs have evaluated the confidential exhibits and

designated redactions pursuant to the Court’s August 30, 2021 minute order, conferred with

Defendants, and have determined that the remaining designations and confidential exhibits are

properly maintained under seal pursuant to United States v. Hubbard, 650 F.2d 293, 316-17

(D.C. Cir. 1980); McConnell v. FEC, 251 F. Supp. 2d 919, 927 (D.D.C. 2003); and their

progeny.2 Specifically, Defendants represent that these materials implicate contractual

confidentiality obligations involving third parties and proprietary information that is

commercially sensitive. Unredacted versions of the corrected documents and exhibits will be

filed under seal in the next docket entry with the following labels: Ex. 102 (Corrected), Ex. 105

(Corrected); Ex. Q (Corrected); Ex. DD. (Corrected).

       However, in response to the Court’s minute order, and after extensive conferral with

Defendants, there is also good cause for Plaintiffs to publicly file a redacted version of their

Memorandum in Opposition to Summary Judgment, Statement of Additional Material Facts and

Counter-Statement of Genuine Issues (as referenced in the first paragraph above), and to unseal a




2
  Plaintiffs, however, reserve their right to reconsider this position as the litigation advances,
including if there is a trial.

                                                   2
         Case 1:18-cv-01124-BAH Document 110 Filed 09/17/21 Page 3 of 6




number of previously sealed exhibits. Attached hereto are redacted versions of Plaintiffs’

Memorandum (which contains more limited redactions than that originally filed with the Court),

Statement of Additional Material Facts and Counter-Statement of Genuine Issues, and non-

confidential exhibits, namely Exhibits A, D, E, O, Z (redacted), CC, AAA, and CCC.



Dated: September 17, 2021                    Respectfully submitted,


                                             /s/ Jason S. Rathod
                                             Jason S. Rathod
                                             (D.C. Bar No. 100082)
                                             Nicholas A. Migliaccio
                                             (D.C. Bar No. 484366)
                                             MIGLIACCIO & RATHOD LLP
                                             412 H St. NE, Suite 302
                                             Washington D.C. 20002
                                             Telephone: (202) 470-3520
                                             Facsimile: (202) 800-2730
                                             jrathod@classlawdc.com
                                             nmigliaccio@classlawdc.com

                                             Daniel E. Gustafson
                                             Daniel C. Hedlund (Admitted Pro Hac Vice)
                                             David A. Goodwin (Admitted Pro Hac Vice)
                                             Brittany N. Resch
                                             GUSTAFSON GLUEK PLLC
                                             120 So. 6th St., Ste. 2600
                                             Minneapolis, MN 55402
                                             Telephone: (612) 333-8844
                                             Facsimile: (612) 339-6622
                                             dgustafson@gustafsongluek.com
                                             dhedlund@gustafsongluek.com
                                             dgoodwin@gustafsongluek.com
                                             bresch@gustafsongluek.com

                                             Kevin Landau (Admitted Pro Hac Vice)
                                             Brett Cebulash (Admitted Pro Hac Vice)
                                             TAUS, CEBULASH & LANDAU, LLP
                                             80 Maiden Lane, Suite 1204
                                             New York, New York 10038
                                             Telephone: (646) 873-7654



                                                3
Case 1:18-cv-01124-BAH Document 110 Filed 09/17/21 Page 4 of 6




                            Facsimile: (212) 931-0703
                            klandau@tcllaw.com
                            bcebulash@tcllaw.com

                            Scott D. Hirsch (Admitted Pro Hac Vice)
                            SCOTT HIRSCH LAW GROUP, PLLC
                            6810 N. State Road 7
                            Coconut Creek, FL 33073
                            Telephone: (561) 278-6707
                            scott@scotthirschlawgroup.com

                            Attorneys for Plaintiffs




                               4
         Case 1:18-cv-01124-BAH Document 110 Filed 09/17/21 Page 5 of 6




                          CERTIFICATE REGARDING CONSENT

       I hereby certify that, pursuant to LCvR 7 (m), Plaintiff sought the consent of Defendants’

counsel prior to filing this motion, and Defendants consented to the relief here requested.

Dated: September 17, 2021                                           /s/ Jason S. Rathod
                                                                    Jason S. Rathod




                                                 4
        Case 1:18-cv-01124-BAH Document 110 Filed 09/17/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true and correct copy of the foregoing

document to be served on Defendants’ counsel through the Court’s electronic filing system.

Dated: September 17, 2021                                            /s/ Jason S. Rathod
                                                                     Jason S. Rathod




                                                 4
